Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 9, 10, 12, 13, 15  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2020/0295878 hereafter Choi). 

For claims 1 and 9, Choi discloses an UE (Figure 12, 18) reporting hybrid automatic repeat request- acknowledgment/negative-acknowledgment (HARQ-ACK/NACK) feedback (via 1 or N-bits HARQ-ACK Figure 12) in a wireless communication system by a user equipment (UE) (Figure 12 when CBG-based transmission is enabled to UE [0010]) and comprising: detecting downlink data (PDSCH in slot n Figure 18a,b); and transmitting HARQ-ACK/NACK information for the downlink data (ACK Figure 18a, NACK Figure 18b), wherein the HARQ-ACK/NACK information comprises bits selected from a HARQ- ACK/NACK bit information set (resource A, , and wherein in the HARQ-ACK/NACK bit information set, a number of states of bits for representing an ACK (resource A Figure 18a) is set to be different (resource B not used Figure 18a) from a number of states of bits for representing a NACK (both resource A and resource B used Figure 18b when transmitting NACK to detect ACK-to-NACK error [0177]).
Particularly for claim 9, Choi discloses a UE (100 Figure 43), a transmitter (120 Figure 43), a receiver (120 Figure 43 [0317]), and a processor (110 Figure 43) configured to control the transmitter and the receiver ([0317] under command of the processor).
 
For claims 2, 10, Choi discloses receiving information (ACK/NACK) on the HARQ-ACK/NACK bit information set (resource A, B for in slot n+k1, n+k2 for TB-based HARQ-ACK or CBG-based HARQ-ACK [0169]).

For claims 4, 12, Choi discloses wherein the HARQ-ACK/NACK information comprises bits for representing combined ACK/NACK information for a plurality of services (3GPP NR for supporting eMBB, URLLC and mMTC services [0073]), wherein the HARQ-ACK/NACK information comprises bits selected from a HARQ- ACK/NACK bit information set (resource A, resource B Figure 18) , and wherein in the HARQ-ACK/NACK bit information set, a number of states of bits for representing the ACK for at least one of the plurality of services is set to be different (resource B not used Figure 18a) from a number of states of bits for representing the NACK for at least one of the plurality of services 
For claims 5, 13, Choi discloses wherein the HARQ-ACK/NACK information comprises joint-encoded bits ([0160] 3-bit HARQ-ACK for CBG #1, #2 and fallback indicator) with different types of uplink control information ([0103-0105] SR, HARQ-ACK, CSI), wherein the HARQ-ACK/NACK information comprises bits selected from a HARQ- ACK/NACK bit information set (resource A, resource B Figure 18), and wherein in the HARQ-ACK/NACK bit information set, a number of states of bits for representing the ACK for at least one of the multiple types of uplink control information is set to be different (resource B not used Figure 18a)  from a number of states of bits for representing the NACK for at least one of the multiple types of uplink control information (both resource A and resource B used Figure 18b).

For claims 7, 15, Choi discloses  transmitting, to a base station, information on reliability or latency requirements (e.g. fallback indicator Figure 13) for the transmission of the HARQ- ACK/NACK information ([0141] fallback indicator used to indicator whether to retransmit all CBGs). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 6, 11, 14,  are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Fukuoka et al. (US 2010/0113007 hereafter Fukuoka).

For claims 3, 11, Choi does not teach varying the power of ACK vs NACK transmission. However, Fukuoka, in the same field of sending ARQ in wireless terminals discloses a UE (e.g. mobile station Figure 1) detect downlink data (initial transmission for MS1 Figure 1); and transmit HARQ-ACK/NACK information (ACK/NACK Figure 1) for the downlink data (initial transmission Figure 1), wherein power for transmitting the HARQ- ACK/NACK information varies depending on whether the HARQ-ACK/NACK information indicates the ACK or the NACK (Figure 10 preferable to increase the transmission power of a NACK signal in response [0106]). 
It would be obvious to one of ordinary skill in the art to avoid a NACK being (mis)identified as an ACK by increasing the transmission power of a NACK signal to prevent ARQ control failure [0015-0016].

For claims 6, 14,  Fukuoka discloses wherein transmission power is configured separately for each state of the HARQ-ACK/NACK information (Figure 10 NACK has more transmission power than ACK [0106]).

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view Kini et al. (US 2020/0059327 hereafter Kini). 

For claims 8, 16, Choi discloses wherein the HARQ-ACK/NACK information comprises bits for a plurality of code block groups (CBG#1, #2, #3 Figure 15) for the downlink data (PDSCH Figure 15), and wherein, a HARQ-ACK/NACK bit (e.g. fallback indicator bit Figure 15) for a transport block (TB) for the downlink data is included in some of bits for a remaining number of code block groups ([0141] fallback indicator for requesting retransmission of entire transport block or TB-based HARQ-ACK [0169]).
Choi does not teach a remainder from generating the CBGs, however, Kini in the same field of generating HARQ feedback for low latency traffic discloses a UE  (e.g. 102a Figure 1A) detecting downlink data (530 Figure 5) and transmitting HARQ-ACK/NACK for the downlink data (540 Figure 5), wherein the HARQ-ACK/NACK information comprises a plurality of code block groups (CB #1, #2, etc. Figure 2) wherein a remainder obtained by dividing a number of the plurality of code block groups by a number of the bits is not zero 
It would have been obvious to one of ordinary skill in the art that a transport block may not divide neatly into multiple code blocks requiring fillers and having a fallback indicator for the entire TB to minimize the risk of undetected errors in the decoded TB. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Iyer et al. 

Choi discloses 3GPP NR using ultra-reliable and low latency communication (URLLC) but does not teach URLLC applied to autonomous driving devices.
However, Iyer in the field of HARQ methods in NR, discloses an UE (Figure 9) wherein the UE is a part of an autonomous driving device ([0099] 3GPP 5G supports autonomous driving use case) that communicates with at least a network (eNB Figure 9).
It would have been obvious to one of ordinary skill in the art adopt new HARQ methods to improve 5G NR performance as taught by Iyer [abstract]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BASIL MA/Examiner, Art Unit 2415